ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(NEW ZEALAND r. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 22 JUNE 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 22 JUIN 1973
Official citation :

Nuclear Tests (New Zealand v. France), Interim Protection, Order of
22 June 1973, I.C.J. Reports 1973, p. 135.

Mode officiel de citation:

Essais nucléaires (Nouvelle-Zélande c. France), mesures conservatoires,
ordonnance du 22 juin 1973, C.J. Recueil 1973, p. 135.

 

Sales number
No de vente: 380

 

 

 
22 JUNE 1973

ORDER

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

22 JUIN 1973

ORDONNANCE
135

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 DE
juin
Rôle général
n° 59
22 juin 1973

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: M. AMMOUN, Vice-Président faisant fonction de Président;
MM. FORSTER, GROS, BENGZON, PETRÉN, ONYEAMA, IGNACIO-
PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir
Humphrey WaLDock, MM. NAGENDRA SINGH, RUDA, juges;
sir Garfield BARWICK, juge ad hoc; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,

Vu l’article 66 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 9 mai 1973, par laquelle
la Nouvelle-Zélande a introduit une instance contre la France au sujet
d’un différend concernant la légalité des essais nucléaires réalisés en at-
mosphère dans la région du Pacifique Sud et prié la Cour dire et juger que

4
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 136

les essais nucléaires provoquant des retombées radioactives effectués par
le Gouvernement français dans la région du Pacifique Sud constituent une
violation des droits de la Nouvelle-Zélande au regard du droit internatio-
nal et que ces droits seront enfreints par tout nouvel essai,

Rend l'ordonnance suivante:

1. Vu la demande datée du 14 mai 1973 et enregistrée au Greffe le
même jour, par laquelle le Gouvernement néo-zélandais, invoquant
l’article 33 de l’Acte général de 1928 pour le règlement pacifique des
différends internationaux, les articles 41 et 48 du Statut et l’article 66 du
Règlement, a prié la Cour d'indiquer, en attendant l’arrêt définitif en
l'affaire dont la Cour a été saisie par la requête en date du même jour, les
mesures conservatoires suivantes:

«La mesure que la Nouvelle-Zélande demande à la Cour d’indi-
quer ... est que la France s’abstienne de procéder à tout essai nuclé-
aire provoquant des retombées radioactives pendant que la Cour est
saisie de l’affaire.»:

2. Considérant que le dépôt de la requête introductive d’instance a été
notifié par télégramme au Gouvernement français le jour même et qu’il
lui a été simultanément transmis copie de la requête par courrier exprès;

3. Considérant que, conformément à l’article 40, paragraphe 3, du
Statut et à l’article 37, paragraphe 2, du Règlement, des copies de la
requête ont été transmises aux Membres des Nations Unies par l’entre-
mise du Secrétaire général et aux autres Etats admis à ester devant la
Cour;

4, Considérant que les conclusions formulées dans la demande en indi-
cation de mesures conservatoires ont été communiquées au Gouverne-
ment français le jour du dépôt de la demande par télégramme du 14 mai
1973 et qu'il lui a été simultanément transmis copie de la demande par
courrier exprès :

5. Considérant que, en application de Particle 31, paragraphe 2, du
Statut, le Gouvernement néo-zélandais a désigné le trés honorable sir
Garfield Barwick, Chief Justice d’Australie, pour siéger comme juge
ad hoc en l’affaire;

6. Considérant que le Gouvernement néo-zélandais et le Gouverne-
ment français ont été avisés par des communications en date du 15 mai
1973 que la Cour tiendrait en temps voulu des audiences publiques pour
leur donner la possibilité de présenter leurs observations sur la demande
en indication de mesures conservatoires déposée par le Gouvernement
néo-zélandais et que les parties ont été informées par des communications
ultérieures du 22 mai 1973 que ces audiences s’ouvriraient le 24 mai 1973;

7. Considérant que, dans une lettre de ’ambassadeur de France aux
Pays-Bas datée du 16 mai 1973, remise par celui-ci au Greffier le même
jour, le Gouvernement français a fait savoir qu’il estime que la Cour n’a
manifestement pas compétence en l'espèce et qu’il ne peut accepter sa
juridiction, et qu’en conséquence le Gouvernement français n’a pas l'in-

5
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 137

tention de désigner un agent et demande à la Cour d’ordonner que l’af-
faire soit rayée de son rôle;

8. Considérant que, à l'ouverture des audiences publiques, qui ont
eu lieu les 24 et 25 mai 1973, étaient présents devant la Cour l’agent, le
coagent, les conseils et conseillers du Gouvernement néo-zélandais;

9. Ayantentendu les observations sur la demande en indication de mesu-
res conservatoires et les réponses aux questions d’un membre de la Cour
présentées, au nom du Gouvernement néo-zélandais, par M. R. Q. Quentin-
Baxter, professeur, M. A. M. Finlay, Q.C., et M. R. C. Savage, Q.C.;

10. Ayant pris note de la conclusion finale du Gouvernement néo-
zélandais, présentée à l’audience du 25 mai 1973 et déposée par écrit au
Greffe le même jour, qui est ainsi conçue:

«La conclusion finale de la Nouvelle-Zélande tend à ce que la
Cour, statuant en vertu de l’article 33 de l’Acte général pour le règle-
ment pacifique des différends internationaux ou subsidiairement en
vertu de l’article 41 de son Statut, demande à la France de s’abstenir
de procéder à tout essai nucléaire pouvant provoquer des retombées
radioactives pendant que la Cour est saisie de l’affaire.»;

11. Ayant pris connaissance de la réponse écrite faite le ter juin 1973
par l’agent du Gouvernement néo-zélandais à une question qu’un membre
de la Cour lui avait posée;

12. Constatant que le Gouvernement français ne s’est pas fait représen-
ter aux audiences; et considérant que la non-comparution de l’un des
Etats en cause ne saurait en soi constituer un obstacle à l’indication de
mesures conservatoires ;

13. Considérant que la possibilité de faire entendre leurs observations
sur la demande en indication de mesures conservatoires a été offerte au
Gouvernement néo-zélandais et au Gouvernement français;

14. Considérant que, lorsqu'elle est saisie d’une demande en indication
de mesures conservatoires, la Cour n’a pas besoin, avant d'indiquer ces
mesures, de s’assurer de façon concluante de sa compétence quant au
fond de l'affaire, mais qu’elle ne doit cependant pas indiquer de telles
mesures si les dispositions invoquées par le demandeur ne se présentent
pas comme constituant, prima facie, une base sur laquelle la compétence
de la Cour pourrait être fondée ;

15. Considérant que, dans sa requête et ses observations orales, le
Gouvernement néo-zélandais prétend fonder la compétence de la Cour
sur les dispositions suivantes:

a) l'article 36, paragraphe 1, et l’article 37 du Statut de la Cour et l’arti-
cle 17 de l’Acte général de 1928 susmentionné; et subsidiairement,
b) l’article 36, paragraphes 2 et 5, du Statut de la Cour;

16. Considérant que, selon la lettre du 16 mai 1973 remise au Greffier
par l’ambassadeur de France aux Pays-Bas, le Gouvernement français

6
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 138

estime notamment que l’Acte général de 1928 était partie intégrante du
système de la Société des Nations et que, depuis la disparition de celle-ci,
il manque d’effectivité et est tombé en désuétude; que ce point de vue est
confirmé par la conduite des Etats à l’égard de l’Acte général de 1928 de-
puis l'effondrement du systéme de la Société des Nations; qu’en consé-
quence l’Acte général ne peut servir de fondement à la compétence de la
Cour pour délibérer du recours de la Nouvelle-Zélande contre les essais
nucléaires français ; que de toute manière l’Acte général de 1928 n’est pas
actuellement applicable aux relations entre fa France et la Nouvelle-
Zélande et ne saurait prévaloir sur la volonté clairement et postérieure-
ment exprimée dans la déclaration du 20 mai 1966 faite par le Gouverne-
ment français sur la base de l’article 36, paragraphe 2, du Statut de la
Cour; que le paragraphe 3 de cette déclaration exclut de l’acceptation
de la juridiction obligatoire les «différends concernant des activités se
rapportant à la défense nationale»: et que cette exclusion s’applique
incontestablement au présent différend concernant des essais nucléaires
français dans le Pacifique:

17. Considérant que, dans ses observations orales, le Gouvernement
néo-zélandais soutient notamment que la validité, l'interprétation et
l'effet dans la situation présente de la réserve attachée à la déclaration
française du 20 mai 1966 sont des questions dont on peut débattre et
que l’on ne saurait affirmer simplement qu’il y a incompétence manifeste
eu égard à l’article 36, paragraphe 2, du Statut; que l’Acte général était
«un traité ou une convention en vigueur» au sens de l’article 37 du Statut,
le 24 octobre 1945, quand la Nouvelle-Zélande et la France sont devenues
parties au Statut et qu’en conséquence l’article 37 du Statut a attribué à
la Cour la compétence prévue à l’article 17 de l’Acte général; que les
indications que l'on possède sur la pratique des Etats au cours des derniè-
res années sont parfaitement compatibles avec le maintien en vigueur de
l’Acte; que depuis 1946 la France a reconnu à diverses reprises que l’ Acte
général était toujours en vigueur; qu’en ce qui concerne l’Acte général
non seulement la Cour n’est pas manifestement incompétente pour con-
naître de la question, mais encore sa compétence quant au fond est rai-
sonnablement probable et des arguments très forts militent en sa faveur;

18. Considérant que les éléments soumis à la Cour l’aménent à conclure,
au stade actuel de la procédure, que les dispositions invoquées par le de-
mandeur se présentent comme constituant, prima facie, une base sur
laquelle la compétence de la Cour pourrait être fondée; et qu’en consé-
quence la Cour se propose d'examiner la demande en indication de me-
sures conservatoires présentée par le demandeur;

*

19. Considérant que, dans sa demande en indication de mesures con-
servatoires, le Gouvernement néo-zélandais se fonde sur l’article 33 de
lActe général de 1928 ainsi que sur l’article 41 du Statut de la Cour;
et que, dans sa conclusion finale, il prie la Cour d’indiquer ces mesures en

7
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 139

vertu de l’article 33 de l’Acte général ou, subsidiairement, en vertu de
l'article 41 du Statut;

20. Considérant que la Cour estime qu’elle ne doit pas exercer le pou-
voir d’indiquer des mesures provisoires conféré par l’article 33 de l’Acte
général de 1928 tant qu’elle n’a pas abouti à la conclusion définitive que
VActe général est en vigueur; que la Cour n’est pas en mesure d’aboutir à
une conclusion définitive sur ce point, en la phase actuelle de la procédure,
et en conséquence n’examinera la demande en indication de mesures
conservatoires que dans le cadre de l’article 41 du Statut;

21. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 du Statut a pour objet de sauvegarder
les droits des parties en attendant que la Cour rende sa décision, qu’il
présuppose qu’un préjudice irréparable ne doit pas être causé aux droits
en litige devant le juge et qu'aucune initiative concernant les questions
litigieuses ne doit anticiper sur l’arrêt de la Cour;

22. Considérant que par suite la Cour n’exercera en Pespéce son pou-
voir d’indiquer des mesures conservatoires que si les droits invoqués dans
la requête paraissent de prime abord relever de la juridiction de la Cour;

23. Considérant que le Gouvernement néo-zélandais prétend dans sa
requête que des règles et principes du droit international sont aujourd’hui
violés par les essais nucléaires du Gouvernement français dans la région
du Pacifique Sud et en particulier que:

a) ils violent le droit de tous les membres de la communauté internatio-
nale, y compris la Nouvelle-Zélande, à ce qu’aucune expérience nuclé-
aire provoquant des retombées radioactives n’ait lieu;

b) ils violent le droit de tous les membres de la communauté internatio-
nale, y compris la Nouvelle-Zélande, à ce que le milieu terrestre,
maritime et aérien soit protégé contre une contamination injustifiée
résultant d’une radioactivité artificielle et notamment à ce qu’il en soit
ainsi de la région où les essais ont lieu et où sont situées la Nouvelle-
Zélande, les îles Cook, les îles Nioué et Tokélaou;

c) ils violent le droit de la Nouvelle-Zélande à ce qu'aucun déchet radio-
actif ne pénètre sur son territoire, y compris son espace aérien et ses
eaux territoriales, ou ceux de îles Cook, des îles Nioué et Tokélaou, à
la suite d’essais nucléaires ;

d) ils violent le droit de la Nouvelle-Zélande à ce qu'aucun déchet radio-
actif ayant pénétré sur son territoire, y compris son espace aérien et
ses eaux territoriales ou ceux des îles Cook, des îles Nioué et Tokélaou,
à la suite d’expérimentations nucléaires, ne cause un préjudice, notam-
ment des appréhensions, de l’anxiété et de l’inquiétude, aux habitants
et aux Gouvernements de la Nouvelle-Zélande, des îles Cook, des îles
Nioué et Tokélaou;

e) ils violent le droit de la Nouvelle-Zélande à la liberté de la haute mer,
y compris la liberté de navigation et de survol, et la liberté d’explorer

8
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 140

et d’exploiter les ressources de la mer et du fond des mers, sans subir
de gêne ou de préjudice en raison des essais nucléaires;

considérant que la Nouvelle-Zélande invoque ses responsabilités morales
et juridiques à l'égard des îles Cook, des îles Nioué et Tokélaou;

24. Considérant qu’on ne saurait supposer à priori que de telles de-
mandes échappent complètement à la juridiction de la Cour ou que le
Gouvernement néo-zélandais ne soit pas en mesure d'établir à l'égard
de ces demandes l’existence d’un intérêt juridique autorisant la Cour à
accueillir la requête;

25. Considérant qu’aux termes de l’article 41 du Statut la Cour ne peut
indiquer des mesures conservatoires que si elle estime que les circons-
tances l’exigent pour sauvegarder les droits de chacune des parties;

26. Considérant que le Gouvernement néo-zélandais allègue notam-
ment que, pendant la période 1966-1972, le Gouvernement français a
effectué des séries d'expériences nucléaires atmosphériques avec pour base
Mururoa, dans le Pacifique Sud; que le Gouvernement français a refusé
de donner l’assurance que son programme d’expérimentation nucléaire
en atmosphère dans le Pacifique Sud était terminé et qu’il a annoncé le
2 mai 1973 qu’il n’envisageait ni d’annuler ni de modifier le programme
initialement prévu; qu’il ressort de déclarations officielles que de nou-
veaux essais sont envisagés et qu’une ogive thermonucléaire sera proba-
blement au point pour 1976; que le Gouvernement français a également
réservé ses décisions quant 4 la mise au point, aprés 1976, d’une autre
génération d’armes nucléaires, qui exigerait de nouveaux essais; que, les
années précédentes, les campagnes d’essais nucléaires effectués par la
France ont commencé entre le 15 mai et le 7 juillet; que, à en juger par les
déclarations mentionnées plus haut et la pratique antérieure du Gouver-
nement français, il y a de sérieuses raisons de croire que le Gouvernement
français effectuera de nouveaux essais d’engins et d'armes nucléaires dans
l'atmosphère, à l’atoll de Mururoa, avant que la Cour puisse statuer sur
la requête de la Nouvelle-Zélande;

27. Considérant que ces allégations viennent étayer la thèse du Gouver-
nement néo-zélandais selon laquelle il se peut que la France procède
immédiatement à un nouvel essai nucléaire atmosphérique dans la Paci-
fique;

28. Considérant que le Gouvernement néo-zélandais allégue aussi que
chacune des séries d’essais nucléaires réalisées par la France a intensifié les
retombées radioactives sur le territoire néo-zélandais; que les principes
de base appliqués dans ce domaine par des autorités internationales sont
que toute exposition aux rayonnements peut entrainer des effets somati-
ques et génétiques néfastes et irréparables et que tout surcroit d’exposition
a une irradiation artificielle ne peut se justifier que par les avantages en
résultant; que, comme le Gouvernement néo-zélandais l’a signalé à
plusieurs reprises dans sa correspondance avec le Gouvernement fran-
çais, la retombée radioactive qui atteint la Nouvelle-Zélande par suite des
essais nucléaires français est intrinsèquement nuisible et n’apporte aucun

9
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 141

avantage pouvant justifier que la Nouvelle-Zélande y soit exposée; que
l'incertitude quant aux effets physiques et génétiques auxquels la conta-
mination expose les Néo-Zélandais est pour eux une source d’appréhen-
sion, d’anxiété et d'inquiétude graves; qu’il ne serait pas possible de réta-
blir dans leur intégralité les droits auxquels la reprise des essais aurait
porté atteinte au cas où, en la présente procédure, la Cour se prononce-
rait en faveur de la Nouvelle-Zélande;

29. Considérant que, dans une note diplomatique du 10 juin 1966
adressée au Gouvernement néo-zélandais et dont le texte est joint à la
requéte déposée en la présente affaire, le Gouvernement francais a souli-
gné que toutes précautions seraient prises en vue d’assurer la sécurité et
l’inocuité des essais nucléaires français, et a fait observer qu'en prenant
toutes dispositions utiles pour assurer Ja protection des populations voisi-
nes de la zone des tirs le Gouvernement français avait entendu à fortiori
garantir la sécurité des populations qui en sont bien plus éloignées, telles
que celles de la Nouvelle-Zélande ou des territoires qui sont placés sous
sa responsabilité; et considérant que, dans une lettre du 19 février 1973
adressée au premier ministre de Nouvelle-Zélande par l’ambassadeur
de France en Nouvelle-Zélande, lettre dont le texte est également joint à
la requête déposée en la présente affaire, le Gouvernement français a
appelé l'attention sur des rapports établis par le National Radiation
Laboratory de Nouvelle-Zélande et par le National Radiation Advisory
Committee d'Australie, qui concluaient que les retombées des essais
français n’avaient jamais présenté de danger pour la santé des populations
des deux pays, et a fait observer que les préoccupations qui s'étaient expri-
mées quant aux effets à long terme des expériences ne pouvaient reposer
que sur des conjectures;

30. Considérant que, aux fins de la présente procédure, il suffit de
noter que les renseignements soumis à la Cour, y compris les rapports du
Comité scientifique des Nations Unies pour l’étude des effets des rayonne-
ments ionisants présentés entre 1958 et 1972, n’excluent pas qu’on puisse
démontrer que le dépôt en territoire néo-zélandais de substances radio-
actives provenant de ces essais cause un préjudice irréparable à la Nou-
velle-Zélande ;

31. Considérant qu’étant donné ce qui précède la Cour estime devoir
indiquer des mesures conservatoires pour sauvegarder le droit invoqué
par la Nouvelle-Zélande dans le présent différend en ce qui concerne
le dépôt de retombées radioactives sur le territoire de la Nouvelle-Zélande,
des îles Cook, de l’île Nioué ou des îles Tokélaou;

32. Considérant que les circonstances de l’affaire ne paraissent pas
exiger l'indication de mesures conservatoires en ce qui concerne d’autres
droits invoqués par la Nouvelle-Zélande dans la requête;

a

33. Considérant qu’étant donné ce qui précéde la Cour ne peut faire
droit, au stade actuel de la procédure, 4 la demande du Gouvernement

10
ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 142

francais dans sa lettre du 16 mai 1973 tendant à ce que l'affaire soit rayée
du rôle;

34. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence dela Cour pour connaître du fond de l’affai-
re ni aucune question relative à la recevabilité de la requête ou au fond
lui-même et qu'elle laisse intact le droit du Gouvernement français de
faire valoir ses moyens en ces matières;

35. Considérant la position prise par le Gouvernement français dans sa
lettre du 16 mai 1973 selon laquelle la Cour n’a manifestement pas compé-
tence en l'espèce, et le fait qu’il n’a pas été représenté aux audiences qui
ont lieu les 24 et 25 mai 1973 sur la question de l'indication de mesures
conservatoires;

36. Considérant que, dans ces conditions, il est nécessaire de régler
aussi rapidement que possible la question de la compétence de la Cour
et celle de la recevabilité de la requête:

En conséquence,
La Cour

Indique a titre provisoire, par huit voix contre six, en attendant son
arrêt définitif dans instance introduite le 9 mai 1973 par la Nouvelle-
Zélande contre la France, les mesures conservatoires suivantes tendant a
ce que:

Le Gouvernement néo-zélandais et le Gouvernement frangais veillent
l’un et l’autre à éviter tout acte qui risquerait d’aggraver ou d’étendre
le différend dont la Cour est saisie ou de porter atteinte au droit de
l'autre Partie à obtenir l'exécution de tout arrêt que la Cour pour-
rait rendre en l'affaire; et en particulier le Gouvernement français
s’abstienne de procéder à des essais nucléaires provoquant le dépôt
de retombées radioactives sur le territoire de la Nouvelle-Zélande,
des îles Cook, de l’île Nioué ou des îles Tokélaou;

Décide que les pièces écrites porteront d’abord sur la question de la
compétence de la Cour pour connaître du différend et sur celle de la rece-
vabilité de la requête;

Fixe comme suit la date d’expiration des délais pour la procédure écrite:

Pour le dépôt du mémoire du Gouvernement néo-zélandais, le 21
septembre 1973,

Pour le dépôt du contre-mémoire du Gouvernement français, le 21 dé-
cembre 1973;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-deux juin mil neuf cent soixante-treize, en quatre

11
ESSAIS NUCLÉAIRES (DÉCL. JIMENEZ DE ARECHAGA) 143

exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au .Gouvernement français, au
Gouvernement néo-zélandais et au Secrétaire général de l’Organisation
des Nations Unies pour transmission au Conseil de sécurité.

Le Vice-Président,
{Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.

M. JIMENEZ DE ARECHAGA, juge, fait la déclaration suivante:

J'ai voté en faveur de l'ordonnance et des motifs qui y figurent, mais je
voudrais ajouter quelques brèves observations au sujet du rapport entre
la compétence de la Cour et l’indication de mesures conservatoires.

Je ne pense pas que la Cour doive indiquer des mesures conservatoires
sans accorder toute l’attention voulue à la question fondamentale de sa
compétence pour connaître au fond de la requête dont elle est saisie. Il
ne faut pas indiquer de mesures conservatoires s’il apparaît nettement, et
cela même de prime abord, qu’il n’existe aucune base sur laquelle la Cour
puisse éventuellement fonder sa compétence au fond. La question juridic-
tionnelle est donc l’une des circonstances — et peut-être la plus impor-
tante — qu’un membre de la Cour doit prendre en considération lorsqu'il
se prononce pour ou contre l'indication de mesures conservatoires.

D'un autre côté, étant donné l’urgence de la décision sur les mesures
conservatoires, il est évident que la Cour ne peut pas subordonner sa
réponse à une détermination collective préalable, par voie d’arrêt, de sa
compétence au fond.

Dans ces conditions, il incombe à chaque membre de la Cour d’appré-
cier au stade actuel si, vu les motifs invoqués et les autres éléments dont
il dispose, la Cour possède la compétence nécessaire pour connaître du
fond du différend. D'un point de vue subjectif, cette appréciation ou es-
timation ne peut être considérée à proprement parler comme un simple
examen préliminaire ou même sommaire de la question juridictionnelle:
au contraire, il faut être parvenu à la conviction que cette question fonda-
mentale de la compétence de la Cour a reçu toute l'attention qu'il est
possible de lui accorder dans les limites de temps et avec les moyens d’in-
formation disponibles.

Lorsque, comme c’est le cas en l’espèce, la Cour décide d’indiquer des
mesures conservatoires et ne raye pas l'affaire du rôle, ainsi que le deman-
dait le Gouvernement français, les parties auront plus tard l’occasion de
débattre plus à fond la question juridictionnelle. I] s’ensuit qu’on ne sau-

12
ESSAIS NUCLÉAIRES (DÉCL. WALDOCK) 144

rait la préjuger maintenant: il n’est pas impossible, à priori, que les écri-
tures qui seront présentées et les autres éléments d’appréciation pertinents
modifient les opinions ou convictions actuelles.

*

La question que l’ordonnance présente comme celle de l’existence, à
Pégard de ces demandes, d’un «intérêt juridique autorisant la Cour à
accueillir la requête» (paragraphe 24) est caractérisée, dans le dispositif,
comme ayant trait à la recevabilité de la requête. On s’est demandé si la
Nouvelle-Zélande peut se prévaloir d’un droit propre — distinct d’un
intérêt collectif ou général — ou si elle a été ou pourrait être victime d’un
préjudice réel. Pour ce qui est du pouvoir de la Cour de statuer au fond,
le problème consiste à déterminer si le litige soumis à la Cour est un
«différend au sujet duquel les parties se contesteraient réciproquement un
droit», comme l’exige la clause juridictionnelle invoquée par la Nouvelle-
Zélande. Il semble donc qu’il s’agisse la d’une question de portée limitée
concernant la juridiction plutôt que la recevabilité. Sir Gerald Fitz-
maurice a indiqué comme suit comment il différenciait ces deux catégories
de questions (C.I.J. Recueil 1963, p. 102-103):

«la distinction, le test réel, dépend semble-t-il du point de savoir si
l'exception repose ou est fondée sur la clause ou les clauses juridic-
tionnelles en vertu desquelles on prétend établir la compétence. Si tel
est le cas, l'exception porte essentiellement sur la compétence.»

L'article 17 de l’Acte général stipule que les différends visés dans cet
acte comprennent notamment ceux que mentionne l’article 36 du Statut
de la Cour permanente de Justice internationale. Au nombre des catégo-
ries de différends juridiques énumérés dans cet article figure «la réalité de
tout fait qui, s’il était établi, constituerait la violation d’un engagement
international» (les italiques sont de nous). Au stade préliminaire, il
semblerait donc suffisant de déterminer si les parties se contestent réci-
proquement un droit. Il n'apparaît pas nécessaire à ce stade d’aborder des
questions qui relèvent en réalité du fond et qui constituent le point essen-
tiel de la décision qui interviendra par la suite sur le fond, comme celle
de l'établissement des droits des parties ou de l'étendue du préjudice résul-
tant des retombées radioactives.

Sir Humphrey WALDOCK, juge, fait la déclaration suivante:

Je souscris à l'ordonnance. Je voudrais seulement ajouter que, selon
moi, les principes énoncés à l’article 67, paragraphe 7, du Règlement, de-
vraient guider la Cour lorsqu'elle rendra sa décision en la phase suivante
de la procédure, que prévoit la présente ordonnance.

13
ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 145

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Tout en souscrivant pleinement aux motifs de la décision rendue par la
Cour et en votant donc avec la majorité pour l'indication de mesures
conservatoires en l’espèce, je voudrais bien faire ressortir, dans cette
déclaration, l’obligation faite à la Cour de s’assurer de sa compétence,
même prima facie, avant de statuer en vertu de l’article 41 du Statut et de
l’article 66 du Règlement.

Certes aucune de ces dispositions ne précise le critère de la compétence
de la Cour ou de la recevabilité de la requête et de la demande, critère
que tout membre de la Cour n’en doit pas moins examiner pour s’assurer
qu’il existe un fondement valable possible à la compétence de la Cour et
que la requête est de prime abord recevable. J’approuve donc tout à fait
la Cour quand elle énonce un critère positif quant à sa compétence prima
facie, critère qui a été énoncé dans l'affaire de la Compétence en matière de
pêcheries! et qui, étant réaffirmé dans la présente espèce, peut être con-
sidéré comme exprimant, en la matière, non seulement la jurisprudence
la plus récente de la Cour mais aussi sa jurisprudence bien établie.

L'exercice de la fonction judiciaire ne peut se concevoir que si le tribu-
nal saisi a compétence. Si par conséquent la Cour indique des mesures
conservatoires dans l’exercice de ses pouvoirs inhérents (tels que l’article
41 de son Statut les consacre), sa seule justification est que, sans ces
mesures, les droits des parties seraient si compromis que l’arrêt de la
Cour, au moment où il serait rendu, serait dépourvu de sens. On ne doit
donc jamais oublier, quand on envisage des mesures conservatoires, que
la Cour aura peut-être, en fin de compte, à statuer au fond. Si la Cour
devait écarter le fondement juridique de sa compétence quand elle se
prononce sur la base de l’article 41 de son Statut, elle s’exposerait immé-
diatement au reproche de décourager les gouvernements

«d’accepter ou de continuer d’accepter les obligations du règlement
judiciaire, en raison de la crainte justifiée qu’en les acceptant ils ris-
queraient de s’exposer à la gêne, aux vexations et aux pertes pouvant
résulter de mesures conservatoires dans le cas où il n’existe aucune
possibilité raisonnable de compétence au fond vérifiée par la Cour
prima facie. Par conséquent, la Cour ne peut, à propos d’une deman-
de en indication de mesures conservatoires, négliger complètement
la question de sa compétence au fond. Le principe exact qui se dégage
de ces considérations apparemment contradictoires et qui a été
adopté uniformément par la pratique arbitrale et judiciaire inter-
nationale est le suivant: La Cour peut légitimement agir en appli-
cation de l’article 41, pourvu qu’il existe un instrument, tel qu’une dé-
claration d’acceptation de la disposition facultative, émanant des
Parties au différend, conférant à la Cour compétence prima facie et ne

1 Compétence en matière de pêcheries ( Royaume-Uni c. Islande), C.I.J. Recueil 1972,
ordonnance du 17 août 1972, par. 15 à 17, p. 15-16.

14
ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 146

contenant aucune réserve excluant manifestement cette compétence.»
(Opinion individuelle de sir Hersch Lauterpacht dans l’affaire de
l’Interhandel, C.I.J. Recueil 1957, p. 118-119.)

Il convient par suite de préciser que même à ce stade préliminaire où
elle vérifie sa compétence prima facie, la Cour doit examiner les réserves
et déclarations affectant le traité qu’une partie invoque comme fondement
de la juridiction de la Cour, ainsi que la validité de ce traité si elle est
contestée en ce qui concerne les parties au différend. A l'issue de cet
examen prima facie, la Court peut conclure:

a) soit qu'il n'existe aucune base possible de compétence de la Cour,
auquel cas, quel que soit le rôle attribué à l’article 41 du Statut, la
Cour ne peut accorder de mesures conservatoires;

b) soit qu’il existe une base possible, mais qu’un examen plus approfondi
s'impose avant de parvenir à une conclusion ferme, auquel cas la
Cour se doit d’examiner à fond sa compétence pour s'acquitter com-
plètement de sa mission judiciaire, ce qui prend du temps, nuit à
l'urgence existant en la matière et risque de porter un tort irréparable
aux droits des parties. C’est une telle situation qui justifie l'indication
de mesures conservatoires.

Ainsi, si la Cour a indiqué des mesures conservatoires en l’espèce, elle
l’a fait sans préjudice des problèmes de substance, juridictionnels ou
autres, qui ne peuvent être actuellement préjugés et devront être appro-
fondis au cours de la phase suivante.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:

J’ai voté en faveur de l'indication de mesures conservatoires et de l’or-
donnance de la Cour sur la suite de la procédure, convaincu par les dis-
cussions très approfondies auxquelles la Cour a procédé ces dernières
semaines et par mes propres recherches que l’Acte général de 1928 et la
déclaration du Gouvernement français acceptant, avec réserve, la juridic-
tion obligatoire de la Cour constituent l’un et l’autre, prima facie, une
base possible de compétence de la Cour pour connaître des demandes
formulées par la Nouvelle-Zélande dans sa requête du 9 mai 1973 et se
prononcer à leursujet. En outre, selon moi, l’échange de notes diplomatiques
de 1973 entre le Gouvernement néo-zélandais et le Gouvernement fran-
çais démontre, au moins de prime abord, qu’il existe un différend entre ces
gouvernements sur des questions de droit international affectant leurs
droits respectifs.

Enfin, sur la base de la documentation soumise à la Cour, et en particu-
lier des rapports du Comité scientifique des Nations Unies pour l'étude
des effets des rayonnements ionisants, il est raisonnable de conclure que de

15
ESSAIS NUCLÉAIRES (DÉCL. BARWICK) 147

nouveaux dépôts de particules radioactives dans l’environnement territo-
rial de la Nouvelle-Zélande et des îles Cook causeraient probablement des
dommages pour lesquels il ne saurait y avoir de réparation adéquate.

Ces conclusions suffisent à justifier Pindication de mesures conserva-
toires.

J’approuve la forme donnée aux mesures conservatoires, étant entendu
selon moi que les actes prohibés sont ceux des gouvernements et que les
mesures sont indiquées uniquement en relation avec la demande néo-
zélandaise concernant l’inviolabilité de son territoire et de celui des îles
Cook.

MM. FORSTER, GROS, PETRÉN et IGNACIO-PINTO, juges, joignent à l’or-
donnance les exposés de leur opinion dissidente.

(Paraphé) F.A.
(Paraphé) S.A.

16
